If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                     May 28, 2020
                Plaintiff-Appellee,

 v                                                                   No. 346888
                                                                     Livingston Circuit Court
 BILLIE ERNEST FULKERSON,                                            LC No. 15-022541-FC

                Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SERVITTO and REDFORD, JJ.

PER CURIAM.

       Defendant appeals as of right the sentences imposed upon him after his jury trial
convictions of three counts of first-degree criminal sexual conduct (CSC-I), MCL 750.520b(1)(a)
(sexual penetration with person under 13 years of age), and one count of second-degree criminal
sexual conduct (CSC-II), MCL 750.520c(1)(a) (sexual contact with person under 13 years of age).
We affirm.

        Defendant was convicted of sexually abusing his granddaughter. The trial court sentenced
defendant to concurrent prison terms of 20 to 40 years for his CSC-I convictions and 10 to 15 years
for his CSC-II conviction. Defendant appealed as of right, and this Court affirmed his convictions
but vacated his sentences and remanded for resentencing on the basis of scoring error that altered
the applicable guidelines range. People v Fulkerson, unpublished per curiam opinion of the Court
of Appeals, issued December 26, 2017 (Docket No. 329887), p 1. On remand, the trial court
resentenced defendant to a prison term of 18 years and nine months to 40 years for his CSC-I
convictions and a prison term of 10 to 15 years for his CSC-II conviction. Defendant now appeals
those sentences, asserting that they are disproportionate and unreasonably long in context of his
age of 85 and his poor and declining health (defendant has congestive heart failure, diabetes, and
prostate cancer, and has been hospitalized while incarcerated since September 2016). We disagree.

       We review the reasonableness of a sentence for an abuse of discretion. People v
Steanhouse, 500 Mich 453, 471; 902 NW2d 327 (2017). However, this Court is required to review
a defendant’s sentence for reasonableness only if the trial court imposed a departure sentence.
People v Anderson, 322 Mich App 622, 636; 912 NW2d 607 (2018). A sentence within the



                                               -1-
guidelines range is “presumptively proportionate.” People v Odom, 327 Mich App 297, 315; 933
NW2d 719 (2019).

        Defendant acknowledges that his minimum sentence of 18 years and nine months is within
the applicable guidelines range. “If a minimum sentence is within the appropriate guidelines
sentence range, the court of appeals shall affirm that sentence and shall not remand for
resentencing absent an error in scoring the sentencing guidelines or inaccurate information relied
upon in determining the defendant’s sentence.” MCL 769.34(10) (emphasis added). See also
People v Schrauben, 314 Mich App 181, 196; 886 NW2d 173 (2016). Defendant does not argue
that the trial court improperly scored the prior record or offense variables after this Court remanded
for resentencing, nor does he contend that the trial court relied on any inaccurate information in
determining defendant’s sentence. Accordingly, because defendant’s minimum sentence falls
within the guidelines range, we must affirm the sentence. Anderson, 322 Mich App at 636.

       Affirmed.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Deborah A. Servitto
                                                              /s/ James Robert Redford




                                                 -2-